Appeal by the defendant from a judgment of the County Court, Nassau County (Seybert, J.), rendered April 16, 1993, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*650Contrary to the defendant’s contention, the police action constituted nothing more than a permissible request for information based on some objective credible reason (see, People v Reyes, 83 NY2d 945, cert denied — US —, 115 S Ct 492; People v Diaz, 80 NY2d 950; People v De Bour, 40 NY2d 210). Further, the defendant intentionally abandoned the package containing 15 packets of crack cocaine (see, People v Reyes, supra, at 946; People v Diaz, supra, at 952). Thus, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the crack cocaine.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Iannone, 45 NY2d 589; People v Okehoffurum, 201 AD2d 508; People v Ivey, 204 AD2d 16) or without merit. Sullivan, J. P., Thompson, Copertino and Pizzuto, JJ., concur.